DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KITAZAWA [US 2021/0159149].
With respect to claim 18, KITAZAWA (fig. 12D, and 22) discloses an integrated assembly, comprising: 
a first deck (132, 146, pp [0057],[0126]) having first memory cells arranged in first tiers disposed one atop another; the first deck having first inner lateral edges; 
a second deck (232, 246, pp [0082],[0126]) over the first deck; the second deck having second memory cells arranged in second tiers disposed one atop another; the second deck having second inner lateral edges; 
an inter-deck structure (170/180, pp [0062],[0066]) between the first and second decks; the inter- deck structure having an inter-deck material with third inner lateral edges which are laterally offset relative to the first and second inner lateral edges to leave cavities between the first and second decks; and 
a pillar passing through the first and second decks and the inter-deck structure; the pillar comprising channel material (60L, pp [0105]), tunneling material (56, pp [5), charge- storage material (54, pp [0105]), charge-blocking material (52, pp [0105]) and dielectric-barrier material (52, pp [0105]).  

With respect to claim 19, KITAZAWA (fig. 12D, and 22) discloses that wherein the inter-deck material (180, pp [0066]) comprises silicon dioxide.  

With respect to claim 21, KITAZAWA (fig. 12D, and 22) discloses that wherein the silicon dioxide (180, pp [0066]) is doped with one or more of carbon, boron and phosphorus.  

With respect to claim 22, KITAZAWA (fig. 12D, and 22) discloses that wherein at least one of the materials (52, 54, 56, 60L) of the pillar extends into the cavities between the first and second decks.  

With respect to claim 23, KITAZAWA (fig. 12D, and 22) discloses that wherein the inter- deck material (132, 146, pp [0057],[0126]) is a first inter-deck material and is over a second inter-deck material of the inter-deck structure; and wherein the second inter-deck material (232, 246, pp [0082],[0126]) has fourth inner lateral edges which are not substantially laterally offset relative to the first and second inner lateral edges.  

With respect to claim 24, KITAZAWA (fig. 12D, and 22) discloses that wherein the first inter-deck material (180, pp [0066]) comprises silicon dioxide, and wherein the second inter- deck material (170, pp [0062], [0057]) comprises aluminum oxide.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KITAZAWA [US 2021/0159149] in view of Cheng et al [US 2021/0143085].
KITAZAWA does not mention that the silicon dioxide is porous and has a dielectric constant less than 3.9.  However, Cheng et al (fig. 1) disclose the dielectric (62, pp [0042]-[0043]) comprising the porous silicon dioxide and a dielectric constant less than 3.9.  Therefore, it would have been obvious to one skill in the art to have the porous silicon dioxide as taught by Cheng et al into the device of KITAZAWA in order to provide the low-k materials with great insulating.

Allowable Subject Matter
Claims 26-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892